PER CURIAM.
Larry James Grant appeals his convictions and sentences for three counts of armed robbery. We affirm the convictions, but reverse and remand for resentencing.
*12We find no merit in Grant’s challenges to his convictions. Medina v. State, 466 So.2d 1046 (Fla.1985); Borges v. State, 459 So.2d 459 (Fla. 3d DCA 1984); Nelson v. State, 395 So.2d 176 (Fla. 1st DCA 1980); Eichholz v. Pepo Petroleum Co., Inc., 475 So.2d 1244 (Fla. 1st DCA), review denied, 476 So.2d 673 (Fla.1985), review denied, 484 So.2d 8 (Fla.1986); State v. Coney, 272 So.2d 550 (Fla. 1st DCA), cert. discharged, 294 So.2d 82 (Fla.1973). We agree, however, that the trial court erred in departing from the recommended sentencing guidelines without providing written reasons, Pope v. State, 561 So.2d 554 (Fla.1990), and resentencing within the guidelines is required on remand. Pope.
Convictions affirmed; remanded for re-sentencing.